DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

In response to Applicant’s claims filed on April 08, 2019, claims 1-20 are now pending for examination in the application.
Double Patenting
A rejection based on double patenting of the "same invention" type finds its support in the language of 35 U.S.C. 101 which states that "whoever invents or discovers any new and useful process ... may obtain a patent therefor ..."  (Emphasis added).  Thus, the term "same invention," in this context, means an invention drawn to identical subject matter.  See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957); and In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970).
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

s 1-23 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-4, 6-8, 10-11, 13-15, 17-18, 19-23 of U.S. Patent No. 10248670.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-4, 6-8, 10-11, 13-15, 17-18, 19-23 of Patent No. 10248670 contain every element of claims 1-23 of the instant application and as such anticipates claims 1-23 of the instant application.
It would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify the claims in the USP 10248670 to arrive at the current claims by omitting elements and its functions in a combination because it would be an obvious expedient if the remaining elements perform the same functions as before. See also, In re Karlson, 311 F.2d 581, 584 (CCPA 1963) (“It is well settled, however, that omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same functions as before.”).

Terminal Disclaimer
A terminal disclaimer may be effective to overcome a provisional obviousness-type double patenting rejection over a pending application (37 CFR 1.321(b) and (c)).  The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

Claims 1-23 would be allowable if a TD is filed.


Application 16/284, 715
USP 10248670
1. (Currently Amended) A system for migrating between enterprise content management systems, the system comprising: a processor; and

a processor-based application that is executable by the processor to:

receive a migration job definition specifying a set of documents to be migrated; based on the migration job definition, execute a first remote procedure call to a source database management system associated with a source enterprise content management system to identify a source object identifier for a plurality of source metadata tables for the set of documents to be migrated;

retrieve the plurality of source metadata tables from the source enterprise content management system using the source object identifier;

execute a second remote procedure call to a target database management system associated with a target enterprise content management system to identify a target object identifier;

create an object identifier map that maps the source object identifier to the target object identifier;

store the plurality of source metadata tables for the set of documents to be migrated as a plurality of target metadata tables of the target enterprise content management system based on the object identifier map;

retrieve the set of documents to be migrated from content for the source enterprise content management system; and

store the set of documents as content for the target enterprise content management system.
1. (Currently Amended) A system for migrating content between enterprise content management systems, the system comprising: a processor; and

a processor-based application that is executable by the processor to:

based on a migration job definition, execute a first remote procedure call to a source database management system associated with a source enterprise content management system to directly interact with [[the]] a source database at a level of the source database to identify a source object identifier that is a primary key that uniquely identifies a plurality of source metadata tables stored in the source enterprise content management system for content stored in the source enterprise content management system;

retrieve the plurality of source metadata tables from the source enterprise content management system, based on using the source object identifier as the primary key that uniquely identifies the plurality of source metadata tables;

execute a second remote procedure call to a target database management system associated with a target enterprise content management system to identify a target object identifier based on the plurality of source metadata tables and the migration job definition, wherein the target object identifier is a placeholder object identifier in the target enterprise content management system for the source metadata tables to be migrated;

create an object identifier map that maps the source object identifier that functions, at the source enterprise content management system, as the primary key that uniquely identifies the plurality of source metadata tables to the target object Identifier that is the placeholder object identifier in the target enterprise content management system for the source metadata tables to be migrated;

store the plurality of source metadata tables to the target enterprise content management system, based on the object identifier map;

retrieve the content for the source enterprise content management system; and store the content as content for the target enterprise content management system.
8. (Currently Amended) A computer-implemented method for migrating content between enterprise content management systems, the method comprising:

receiving a migration job definition specifying a set of documents to be migrated;

based on the migration job definition, executing a first remote procedure call to a source database management system associated with a source enterprise content management system to identify a source object identifier for a plurality of source metadata tables for the set of documents to be migrated;

retrieving the plurality of source metadata tables from the source enterprise content management system using the source object identifier;

executing a second remote procedure call to a target database management system associated with a target enterprise content management system to identify a target object identifier;

creating an object identifier map that maps the source object identifier to the target object identifier;

storing the plurality of source metadata tables for the set of documents to be migrated as a plurality of target metadata tables of the target enterprise content management system based on the object identifier map;

retrieving the set of documents to be migrated from content for the source enterprise content management system; and

storing the set of documents as content for the target enterprise content management system.
8. (Currently Amended) A computer-implemented method for migrating content between enterprise content management systems, the method comprising:

based on a migration job definition, executing a first remote procedure call to a source database management system associated with a source enterprise content management system to directly interact with [[the]] a source database at a level of the source database to identify a source object identifier that is a primary key that uniquely identifies a plurality of source metadata tables stored in the source enterprise content management system for content stored in the source enterprise content management system;

retrieving the plurality of source metadata tables from the source enterprise content management system, based on using the source object identifier as the primary key that uniquely identifies the plurality of source metadata tables;

executing a second remote procedure call to a target database management system associated with a target enterprise content management system to identify a target object identifier based on the plurality of source metadata tables and the migration job definition, the target object identifier serving as a placeholder object identifier in the target enterprise content management system for the source metadata tables to be migrated;

creating an object identifier map that maps the source object identifier that functions, at the source enterprise content management system, as the primary key that uniquely identifies the plurality of source metadata tables to the target object identifier that serves as the placeholder object identifier in the target enterprise content management system for the source metadata tables to be migrated;

storing the piurality of source metadata tables to the target enterprise content management system, based on the object identifier map;

retrieving the content for the source enterprise content management system; and storing the content as content for the target enterprise content management system.
15. (Currently Amended) A computer program product, comprising a non-transitory computer-readable medium having a computer-readable program code embodied therein, the computer-readable program code comprising instructions executable to:

receive a migration job definition specifying a set of documents to be migrated; based on the migration job definition, execute a first remote procedure call to a source database management system associated with a source enterprise content management system to identify a source object identifier for a plurality of source metadata tables for the set of documents to be migrated;

retrieve the plurality of source metadata tables from the source enterprise content management system using the source object identifier;

execute a second remote procedure call to a target database management system associated with a target enterprise content management system to identify a target object identifier;

create an object identifier map that maps the source object identifier to the target object identifier;

store the plurality of source metadata tables for the set of documents to be migrated as a plurality of target metadata tables of the target enterprise content management system based on the object identifier map;

retrieve the set of documents to be migrated from content for the source enterprise content management system; and

store the set of documents as content for the target enterprise content management system.
15. (Currently Amended) A computer program product, comprising a non-transitory computer-readable medium having a computer-readable program code embodied therein, the computer-readable program code executable by one or more processors to implement a method for migrating content between enterprise content management systems, the method comprising:

retrieve the plurality of source metadata tables from the source enterprise content management system using the source object identifier;

execute a second remote procedure call to a target database management system associated with a target enterprise content management system to identify a target object identifier;

create an object identifier map that maps the source object identifier to the target object identifier;

store the plurality of source metadata tables for the set of documents to be migrated as a plurality of target metadata tables of the target enterprise content management system based on the object identifier map;

retrieve the set of documents to be migrated from content for the source enterprise content management system; and

store the set of documents as content for the target enterprise content management system.




Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 1, 4, 6-8, 11, 13-15, 18 and 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yambal et al. (US Pub. No. 20120030247) on view of Ramany et al. (US Pub. No. 20060112247).

With respect to claim 1, Yambal et al. teaches a system for migrating between enterprise content management systems, the system comprising: 
a processor (See fig, 25, processor); and 
a processor-based application that is executable by the processor to: 
receive a migration job definition specifying a set of documents to be migrated (See Paragraph 23 “configure migration scheduling of release and loading processes, such as to schedule batches of documents to release or load”); 
create an object identifier map that maps the source object identifier to the target object identifier (See Paragraph 22 “mappings between source and target metadata attributes”); 
store the plurality of source metadata tables for the set of documents to be migrated as a plurality of target metadata tables of the target enterprise content management system based on the object identifier map (See Paragraph 122 “metadata-based report 1708 may be used to measure migration performance based on type of metadata”); 
retrieve the set of documents to be migrated from content for the source enterprise content management system (See Paragraph 20 “migrating documents from a source Enterprise Content Management (ECM) system to a target ECM system”); and 
store the set of documents as content for the target enterprise content management system (See Paragraph 85 “the system 200 loads the document and its associated metadata to the target ECM system (1030)”).  Yambal et al. does not disclose execute a first remote procedure call.
	However, Ramany et al. teaches based on the migration job definition, execute a first remote procedure call to a source database management system associated with a source enterprise content management system to identify a source object identifier for a plurality of source metadata tables for the set of documents to migrated (See Paragraph 71 “remote procedure calls (RPCs)” & Paragraph 62 “identifier”); 
retrieve the plurality of source metadata tables from the source enterprise content management system using the source object identifier (See Paragraph 61 “This metadata is also mirrored to a hidden metadata directory in the root directory of the vfiler”); 
execute a second remote procedure call to a target database management system associated with a target enterprise content management system to identify a target object identifier (See Paragraph 71 “remote procedure calls (RPCs)”).
Therefore, it would have been obvious before the effective filing date of invention was made to a person having ordinary skill in the art to modify Yambal et al. (document migration) with Ramany et al. (data migration).  This would have facilitated migration from the source to the destination.  See Ramany et al. Paragraphs 1-16.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: data migration.  

	The Yambal et al. reference as modified by Ramany et al. teaches all the limitations of claim 1.  With respect to claim 4, Yambal et al. teaches the system of claim 1, wherein: 
retrieving the plurality of source metadata tables from the source enterprise content management system comprises storing the plurality of of metadata tables in a NoSQL non-relational database hosted in a staging environment (See Fig. 1 “staging server 110”).; and 
storing the plurality of source metadata tables to the target enterprise content management system comprises retrieving the plurality of source metadata tables from the NoSQL non-relational database hosted in the staging environment (See Fig. 1 “staging server 110”).. 

	The Yambal et al. reference as modified by Ramany et al. teaches all the limitations of claim 1.  With respect to claim 6, Yambal et al. teaches the system of claim 1, wherein the processor-based application is further executable by the processor to create the migration job definition, define users associated with the set of documents, and define roles associated with the set of documents (See Paragraph 5 “define a release schedule that uses multiple release threads that operate concurrently and control, based on the defined release schedule, release of a batch of documents and metadata using the multiple release threads that operate concurrently”). 

	The Yambal et al. reference as modified by Ramany et al. teaches all the limitations of claim 1.  With respect to claim 7, Yambal et al. teaches the system of claim 1, further comprising a migration appliance coupled to the source enterprise content management system and target content management system by a network, wherein the migration appliance comprises the processor and processor-based application (See Fig. 1 “staging server 110”). 

	With respect to claim 8, Yambal et al. teaches a computer-implemented method for migrating content between enterprise content management systems, the method comprising: 
receiving a migration job definition specifying a set of documents to be migrated (See Paragraph 23 “configure migration scheduling of release and loading processes, such as to schedule batches of documents to release or load”); 
creating an object identifier map that maps the source object identifier to the target object identifier (See Paragraph 22 “mappings between source and target metadata attributes”); 
storing the plurality of source metadata tables for the set of documents to be migrated as a plurality of target metadata tables of the target enterprise content management system based on the object identifier map (See Paragraph 122 “metadata-based report 1708 may be used to measure migration performance based on type of metadata”); 
retrieving the set of documents to be migrated from content for the source enterprise content management system (See Paragraph 20 “migrating documents from a source Enterprise Content Management (ECM) system to a target ECM system”); and 
storing the set of documents as content for the target enterprise content management system (See Paragraph 85 “the system 200 loads the document and its associated metadata to the target ECM system (1030)”).  Yambal et al. does not disclose execute a first remote procedure call.
	However, Ramany et al. teaches based on the migration job definition, execute a first remote procedure call to a source database management system associated with a source enterprise content management system to identify a source object identifier for a plurality of source metadata tables for the set of documents to migrated (See Paragraph 71 “remote procedure calls (RPCs)” & Paragraph 62 “identifier”); 
retrieve the plurality of source metadata tables from the source enterprise content management system using the source object identifier (See Paragraph 61 “This metadata is also mirrored to a hidden metadata directory in the root directory of the vfiler”); 
execute a second remote procedure call to a target database management system associated with a target enterprise content management system to identify a target object identifier (See Paragraph 71 “remote procedure calls (RPCs)”).
Therefore, it would have been obvious before the effective filing date of invention was made to a person having ordinary skill in the art to modify Yambal et al. (document migration) with Ramany et al. (data migration).  This would have facilitated migration from the source to the destination.  See Ramany et al. Paragraphs 1-16.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: data migration.  
With respect to claim 11, it is rejected on grounds corresponding to above rejected claim 4, because claim 11 is substantially equivalent to claim 4.

With respect to claim 13, it is rejected on grounds corresponding to above rejected claim 6, because claim 13 is substantially equivalent to claim 6.

With respect to claim 14, it is rejected on grounds corresponding to above rejected claim 7, because claim 14 is substantially equivalent to claim 7.

With respect to claim 15, Yambal et al. teaches a computer program product, comprising a non-transitory computer-readable medium having a computer-readable program code embodied therein, the computer-readable program code comprising instructions executable to: 
receive a migration job definition specifying a set of documents to be migrated (See Paragraph 23 “configure migration scheduling of release and loading processes, such as to schedule batches of documents to release or load”); 
create an object identifier map that maps the source object identifier to the target object identifier (See Paragraph 22 “mappings between source and target metadata attributes”); 
store the plurality of source metadata tables for the set of documents to be migrated as a plurality of target metadata tables of the target enterprise content management system based on the object identifier map (See Paragraph 122 “metadata-based report 1708 may be used to measure migration performance based on type of metadata”); 
retrieve the set of documents to be migrated from content for the source enterprise content management system (See Paragraph 20 “migrating documents from a source Enterprise Content Management (ECM) system to a target ECM system”); and 
store the set of documents as content for the target enterprise content management system (See Paragraph 85 “the system 200 loads the document and its associated metadata to the target ECM system (1030)”).  Yambal et al. does not disclose execute a first remote procedure call.
	However, Ramany et al. teaches based on the migration job definition, execute a first remote procedure call to a source database management system associated with a source enterprise content management system to identify a source object identifier for a plurality of source metadata tables for the set of documents to migrated (See Paragraph 71 “remote procedure calls (RPCs)” & Paragraph 62 “identifier”); 
retrieve the plurality of source metadata tables from the source enterprise content management system using the source object identifier (See Paragraph 61 “This metadata is also mirrored to a hidden metadata directory in the root directory of the vfiler”); 
execute a second remote procedure call to a target database management system associated with a target enterprise content management system to identify a target object identifier (See Paragraph 71 “remote procedure calls (RPCs)”).
Therefore, it would have been obvious before the effective filing date of invention was made to a person having ordinary skill in the art to modify Yambal et al. (document migration) with Ramany et al. (data migration).  This would have facilitated migration from the source to the destination.  See Ramany et al. Paragraphs 1-16.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: data migration.  
With respect to claim 18, it is rejected on grounds corresponding to above rejected claim 4, because claim 18 is substantially equivalent to claim 4.

With respect to claim 20, it is rejected on grounds corresponding to above rejected claim 6, because claim 20 is substantially equivalent to claim 6.


Claim(s) 2, 9, 16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yambal et al. (US Pub. No. 20120030247) and Ramany et al. (US Pub. No. 20060112247) in further view of Barkie et al. (US Pub. No. 20110107327).

The Yambal et al. reference as modified by Ramany et al. teaches all the limitations of claim 1.  With respect to claim 2, Yambal et al. as modified by Ramany et al. does not disclose the source object identifier is a primary key that uniquely identifies the plurality of source metadata tables for the set of documents to be migrated for the source enterprise content management system.
However, Barkie et al. teaches the system of claim 1, wherein: 

the source object identifier is a primary key that uniquely identifies the plurality of source metadata tables for the set of documents to be migrated for the source enterprise content management system (See Paragraph 51 “(a primary key of a table uniquely identifies a record or information in the particular table)”); and 

the target object identifier is primary key for the plurality of target metadata tables (See Paragraph 51 “(a primary key of a table uniquely identifies a record or information in the particular table)”). 
Therefore, it would have been obvious before the effective filing date of invention was made to a person having ordinary skill in the art to modify Yambal et al. (document migration) and Ramany et al. (data migration) with Barkie et al. (server migration).  This would have facilitated access.  See Barkie et al. Paragraphs 1-5.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: data migration.  

With respect to claim 9, it is rejected on grounds corresponding to above rejected claim 2, because claim 9 is substantially equivalent to claim 2.

With respect to claim 16, it is rejected on grounds corresponding to above rejected claim 2, because claim 16 is substantially equivalent to claim 2.

Claim(s) 3, 10, 17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yambal et al. (US Pub. No. 20120030247) in view of Kopylovitz et al. (US Pub. No. 20120259810).

The Yambal et al. reference as modified by Ramany et al. teaches all the limitations of claim 1.  With respect to claim 3, Yambal et al. as modified by Ramany et al. does not disclose the system of claim 1, wherein the plurality of source metadata tables includes pointers documents in the set of documents to be migrated, a single value table, and a repeat value table, wherein the repeat value table specifies multiple keywords for each document in the set of documents to be migrate.
However, Kopylovitz et al. teaches system of claim 1, wherein the plurality of source metadata tables includes pointers documents in the set of documents to be migrated, a single value table, and a repeat value table, wherein the repeat value table specifies multiple keywords for each document in the set of documents to be migrated (See Paragraph 15 “pointers”). 
Therefore, it would have been obvious before the effective filing date of invention was made to a person having ordinary skill in the art to modify Yambal et al. (document migration) and Ramany et al. (data migration) with Kopylovitz et al. (data migration).  This would have facilitated access.  See Kopylovitz et al. Paragraphs 3-16.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: data migration.  The close relation between both of the references highly suggest an expectation of success.

With respect to claim 10, it is rejected on grounds corresponding to above rejected claim 3, because claim 10 is substantially equivalent to claim 3.

With respect to claim 17, it is rejected on grounds corresponding to above rejected claim 3, because claim 17 is substantially equivalent to claim 3.

Claim(s) 5, 12, 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yambal et al. (US Pub. No. 20120030247) and Ramany et al. (US Pub. No. 20060112247) in further view of Aravamuden et al. (US Pub. No. 20120054731).

The Yambal et al. reference as modified by Ramany et al. teaches all the limitations of claim 1.  With respect to claim 5, Yambal et al. as modified by Ramany et al. does not disclose the store the source object identifier in a workload collection, wherein retrieving the plurality of source metadata tables from the source enterprise content management system using the source object identifier includes retrieving the source object identifier from the workload collection.
However, Aravamuden et al. teaches the system of claim 1, wherein the processor-based application is further configured to: 
store the source object identifier in a workload collection, wherein retrieving the plurality of source metadata tables from the source enterprise content management system using the source object identifier includes retrieving the source object identifier from the workload collection (See Paragraph 51 “workload transformation into enterprise cloud environments”). 
Therefore, it would have been obvious before the effective filing date of invention was made to a person having ordinary skill in the art to modify Yambal et al. (document migration) and Ramany et al. (data migration) with Aravamuden et al. (data migration).  This would have facilitated access.  See Aravamuden et al. Paragraphs 2-12.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: data migration.  

With respect to claim 12, it is rejected on grounds corresponding to above rejected claim 5, because claim 12 is substantially equivalent to claim 5.

With respect to claim 19, it is rejected on grounds corresponding to above rejected claim 5, because claim 19 is substantially equivalent to claim 5.

Claim(s) 21-23 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yambal et al. (US Pub. No. 20120030247) and Ramany et al. (US Pub. No. 20060112247) in further view of Cannon et al. (US Pub. No. 20110282835).

The Yambal et al. reference as modified by Ramany et al. teaches all the limitations of claim 1.  With respect to claim 215, Yambal et al. as modified by Ramany et al. does not disclose the the same source object identifier identifies the plurality of source metadata tables for the set of documents to be migrated.
However, Cannon et al. teaches the system of claim 1, wherein the same source object identifier identifies the plurality of source metadata tables for the set of documents to be migrated (See Paragraph 27 “object identifier (ID) 102”).
Therefore, it would have been obvious before the effective filing date of invention was made to a person having ordinary skill in the art to modify Yambal et al. (document migration) and Ramany et al. (data migration) with Cannon et al. (migration of metadata).  This would have facilitated access.  See Cannon et al. Paragraphs 1-6.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: data migration.  
With respect to claim 22, it is rejected on grounds corresponding to above rejected claim 21, because claim 22 is substantially equivalent to claim 21.

With respect to claim 23, it is rejected on grounds corresponding to above rejected claim 21, because claim 23 is substantially equivalent to claim 21.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PG-PUB 20170118218 is directed to ACCESS MANAGER SESSION MANAGEMENT STRATEGY:   [0059] Access management system 140 may also include or be coupled to additional storage, which may be implemented using any type of persistent storage device, such as a memory storage device or other non-transitory computer-readable storage medium. In some embodiments, local storage may include or implement one or more databases (e.g., a document database, a relational database, or other type of database), one or more file stores, one or more file systems, or combinations thereof. For example, access management system 140 is coupled to or includes one or more data stores for storing data such as identity data store 150, session data cache 160 and policies 180. The memory and the additional storage are all examples of computer-readable storage media. For example, computer-readable storage media may include volatile or non-volatile, removable or non-removable media implemented in any method or technology for storage of information such as computer-readable instructions, data structures, program modules, or other data.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS E ALLEN whose telephone number is (571)270-3562.  The examiner can normally be reached on Monday through Thursday 830-630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571) 272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/N.E.A/Examiner, Art Unit 2154                                                                                                                                                                                                        
/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154